In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00142-CR
        ______________________________


             DON CREECH, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 188th Judicial District Court
                Gregg County, Texas
              Trial Court No. 37344-A




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

          We withdraw our opinion issued in this matter April 7, 2011, and issue this opinion in place

of it.1

          Without the benefit of a plea agreement, Don Creech waived his right to a jury trial and

pled guilty to four offenses:       (1) possession, with intent to deliver, of more than 200 grams but

less than 400 grams of a controlled substance, dihydrocodeinone (hydrocodone); (2) possession of

five pounds or less but more than four ounces of a controlled substance, marihuana; and (3) and

(4) two counts of delivery of less than twenty-eight grams of a controlled substance,

dihydrocodeinone (hydrocodone). The trial court found him guilty of all four offenses. Though

Creech filed an application for community supervision, the trial court sentenced him to twenty

years’ imprisonment for the first offense and two years for each of the remaining three offenses, all

sentences to run concurrently.

          Creech’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail. Counsel sets up several potential arguments and explains in detail why

each fails to show reversible error. Counsel has thus provided a professional evaluation of the

record demonstrating why, in effect, there are no arguable grounds to be advanced. This meets

the requirements of the law. See Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813



1
 After we issued our original opinion, we received an amended pro se response which raises two new arguments. The
postmark on the amended pro se response was April 6, 2011. We have withdrawn our original opinion and
considered, in this opinion, the new arguments advanced in the amended pro se response.

                                                       2
S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel

Op.] 1978).

        Counsel mailed a copy of the brief to Creech December 9, 2010, informing Creech of his

right to file a pro se response and to review the record. Counsel has also filed a motion with this

Court seeking to withdraw as counsel in this appeal.

        Creech has filed a pro se response with this Court making a number of arguments:

(1) that the trial judge was disqualified or should have recused because, according to Creech, the

trial judge solicited a bribe regarding this case; (2) that Creech’s trial counsel refused to permit

Creech to control the defense of the case; (3) that his trial counsel “used threats and coercion to

force” Creech to waive his right to a jury trial and plead guilty; (4) that Creech’s request that his

wife be allowed to testify during the punishment phase of trial was refused; (5) that Creech was not

“given a choice” concerning whether Edward King would be permitted to testify at punishment;

(6) that Creech has not received a copy of the reporter’s record; (7) that Creech has been refused

access to the law library by Texas Department of Criminal Justice; and (8) that his appellate

attorney has a conflict of interest due to the attorney’s relationship with the trial judge and

Creech’s trial attorney. In his amended pro se response, Creech argues the trial court erred in

determining count I2 was a first degree felony and argues “the sentence is excessive in punishment



2
 Count I alleged possession, with intent to deliver, “of a controlled substance in penalty group 3 of the Texas
Controlled Substances Act, namely, a material, compound, mixture, or preparation in an amount of 200 grams or more
but less than 400 grams, that contained not more than 300 milligrams of dihydrocodeinone (hydrocodone), or any of

                                                        3
and contrary to the evidence.” Each of Creech’s arguments has either no support in the record, no

support in the law, or support from neither the record nor the law.

         We have determined that this appeal is wholly frivolous.                         We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         When an appeal appears arguably meritless, we are to determine whether the appeal is, in

fact, without merit and is frivolous. If it is frivolous, the appeal must be dismissed or affirmed.

See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.3




                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:             April 6, 2011
Date Decided:               April 13, 2011


its salts, per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic
ingredients in recognized therapeutic amounts.”
3
  Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 68.4.

                                                            4
Do Not Publish




                 5